 COCA COLA BOTTLING COMPANY OF LOUISVILLE397Coca Cola Bottling Company of LouisvilleandMilk,Ice CreamDrivers and Dairy Employees,Local 783, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Case No. 9-1C-5057.December 16, 1964SUPPLEMENTAL DECISION, ORDER, CERTIFICATION OFRESULTS OF ELECTION, AND DIRECTION OF THIRDELECTIONPursuant to a Decision, Order, and Direction of Second Electionissued by the Board on June 25, 1963,1 elections by secret ballotwere conducted on August 21, 1963, under the direction and super-vision of the Regional Director for Region 9, among the employeesin the units found appropriate .2After the elections, the partieswere furnished with tallies of ballots. In voting unit No. 1, the tallyshowed that of approximately 81 eligible voters, 34 cast valid ballotsfor, and 43 against, the Petitioner.There were three challengedballots and one void ballot. In voting unit No. 2, the tally showedthat of approximately 107 eligible voters, 65 cast valid ballots for,and 41 against, the Petitioner.There was one challenged ballot andno void ballots.Thereafter, the Employer filed timely objections tothe conduct of the election.In accordance with the Board's Rules and Regulations, the ActingRegional Director conducted an investigation of the objections, andon October 11, 1963, issued and duly served upon the parties hisreport on objections.The Acting Regional Director recommendedthat the Board overrule the Employer's objections, certify the resultsof election in voting unit No. 1, and issue a certification of represen-tative for voting unit No. 2.The Employer filed timely exceptionsto the Acting Regional Director's report.Thereafter, pursuant to the Board's order directing hearing ofJanuary 13, 1964, as clarified and modified by the order on March 9,1143 NLRB 50.2 Theunits found appropriate are as follows:Voting unit No. 1-All productionand maintenanceemployees employed 'by the Em-ployer at its Louisville,Kentucky, plant,excluding all route salesmen,routetrainers,cooler department employees, advertisingdepartment employees,garage employees, officeclerical employees,and all guards, professionalemployees,and supervisors as defined inthe Act.Voting unit No. 2-All routesalesmen,route trainers,cooler department employees,advertising department employees,and garage employees employed by the Employer inLouisville, Kentucky,Including Gene Rhodes,ThomasPrice,McHugh,and Lukemeier, butexcluding all other employees,and all guards,professionalemployees,route managers, andall other supervisors as definedin the Act.150 NLRB No. 38. 398 .DECISIONS OF NATIONAL LABOR RELATIONS BOARD1964,3 a hearing was conducted on February 6, March 30 and 31, andApril 1, 1964, before Hearing Officer Alan D. Greene.All partiesparticipated and were given full opportunity to examine and cross-examinewitnesses and to, introduce evidence bearing on the issues.On May 27, 1964, the Hearing Officerissued andserved upon theparties hisreport on objections wherein he recommended that objec-tions Nos. 1, 2, and 3 be overruled; that the Board certify the Peti-tioner asthe exclusive bargaining representative of employees invoting unit No. 2; and further, that the Board certify the resultsof the election in voting unit No. 1.The Employer filed timelyexceptionsto this report and a supporting brief, and on June 26,1964, the Petitioner filed with the Board a supplemental memoran-dum brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powers inconnectionwith, this case to a three-member panel [ChairmanMcCulloch and Members Leedom and Jenkins].The Board has considered the Employer's objections, the HearingOfficer's report, the Employer's exceptions thereto, the Petitioner'ssupplementalbrief, and the entire record, and makes the followingfindings : 4The subject of Employer's objection No. 3 is a handbill, writtenon the Petitioner's letterhead and signed "A Cream Top Wife,"which was distributed to the employees in both units on August 19,1963, 2 days before the second election.The letter stated,inter alia,that:I am a Cream Top strikerswife.I am familiarwith thewages and working conditions of both my husband and theplant employees of Coca-Cola.son February 6, 1964, the Employer requested leave of the Board to file an interimappeal from certain rulings of the Hearing Officer.Thereafter, on February 10, the Boardgranted permission to the Employer to file an interim appeal, and on March 9 the Boardissued its order stating, in part, that it was the intent of the Board's order of January 13,1964, to direct a hearing only with respect to objections Nos. 1,2,and 3, andorderingthat the Employer's motion be granted to the extent that the parties be permitted toadduce all relevant evidence related to Employer's objections Nos. 1,2, and 3.4 As we rely on objection No. 3 in setting the election aside, we find it unnecessary topass upon the Hearing Officer's recommendation to overrule Employer's objectionsNos. 1 and 2.With respect to the election in voting unit No. 1 which the Petitioner lost, the ActingRegional Director, because he recommended overruling all of the Employer's objections,found it unnecessary to resolve the issue of whether any conduct complained of wouldequally affect the election in both units, as contended by the Petitioner or could be appliedonly to the results of unit 2, as urged by the EmployerNevertheless, the ActingRegional Director withheld issuance of a certification of results of election in votingunit No. 1 pending disposition of the entire matter. In the instant case, unlikecocaCola Bottling Company of Louisville,143 NLRB 50, 51, at footnote 2, the Petitioner'sconduct did not affect the results of the electionin votingunit No. 1.Accordingly, weshall hereinafter certify the election results in voting unit No. 1. COCA COLA BOTTLING COMPANY OF LOUISVILLE399I am saying to you that my husband and I suffered no lossesas a result of this strike.Being familiar with the wages in theCoke plant, I can tell you honestly and sincerely thatmy hus-band draws MORE DOLLARS in strike benefits than yourivusband does when he works full time for the Company,not tomention the short hours he works in the winter. [Emphasissupplied.]Testimony on the record, however, establishes that maximum strikebenefits at Cream Top Dairy amounted to $40 per striker per weekwhen the handbill was distributed, as compared with the lowest paid"Coke" plant employee's gross earnings of between $50.40 and $62.73per week, and net earnings of between $42.36 and $53.74 per weekduring the same period.The Hearing Officer found nothing in the Cream Top handbillwhich would warrant setting aside the election in voting unit No. 2.Rather, he noted that the letter on its face is concerned only withthe "in-plant" employees in voting unit No. 1, and that the Employ-er's objection is based on a hypothetical situation; i.e., that theemployees were misled into believing that in the event of a strikeat the Employer's plant they would be better off financially by join-ing the Union and going on strike than they would be by working.The Hearing Officer also relied, in part, on the fact that the Employerfailed to supply evidence of the Coke plant employees' hourly wageswhich the Hearing Officer apparently believed would permit a truercomparison between their net earnings ,5 based on a "full time" or40-hour week and exclusive of overtime pay, and the strike benefitspaid to the striking Cream Top employees.He further found thatthe employees were capable of evaluating this type of election propa-ganda and that, in any event, the Employer had ample opportunitybetween August 19 and 21 to inform its employees that it consideredthe Petitioner's letter to be false, but that it failed to do so.TheHearing Officer therefore concluded that the statement in issue doesnot constitute a material and substantial misrepresentation withinthe meaning ofHollywood Ceramics,6and, accordingly, he recom-mended that objection No. 3 be overruled.Contrary to the Hearing Officer, we find merit in the Employer'sexceptions relating to this objection.As set forth above, it is clearthat the statement comparing Cream Top strikers' benefits with theCoke plant employees' wages has no basis in truth, irrespective ofwhether the gross or net figure is used for purposes of comparison.5 The Petitioner contends that its use of the word"draws" connotes net or take-homepay rather than gross earnings.6Hollywood Ceramics ConPany, Inc.,140 NLRB 221, 224.775-692-65-vol.150-27 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDLikewise, we believe that the phrase in the handbill, "not to mentionthe short hours he works in the winter" militates against the Hear-ing Officer's suggestion that the expression "full time" did not referto the Employer's longer workweek during the summer months, butrather to a regular 40-hour week.Nor do we agree that objection No. 3 is based essentially on ahypothetical situation.The evidence on the record shows that thePetitioner anticipated criticism by the Employer for its prolongedstrike at a nearby dairy, and so it drafted the instant letter to coun-teract unfavorable reaction.The Petitioner further attempted togive authenticity to the letter with the signature "A Cream. TopWife."We believe that, inasmuch as the handbill was distributed toand directed at all of the Coke employees, it is immaterial whetherthe false comparison contained therein was tied to the wages of theroute salesmen or to those of their coemployees inside the plant.Furthermore, as the true facts regarding strike benefits were withinthe special knowledge of the Petitioner, we find that the employeeswere in no position properly to evaluate the statements and that theEmployer was likewise unable to make an effective reply prior tothe election.Finally, as in our view the misrepresentation related to a subjectof vital concern to employees, i.e., wages which may reasonably beexpected to have a substantial impact upon the election, we find thatsuch misrepresentation was material and interfered with the freechoice of the employees.We shall therefore, sustain Employer'sobjection No. 3.Accordingly, as the tally of ballots in voting unit No. 1 shows thatthe Petitioner failed to receive a majority of the votes cast, we shallcertify the results of that election.Furthermore, as we have sus-tained Employer's objection No. 3, we shall set aside the electionheld on August 21, 1963, among the employees in voting unit No. 2,and shall direct that a third election be conducted therein.[The Board certified that a majority of the valid ballots in votingunit No. 1 was not cast for Milk, Ice Cream Drivers and DairyEmployees, - Local 783, International Brotherhood of Teamsters,Cha':ffeurs,Warehousemen and Helpers of America, and that thisUnion is not the exclusive representative of the employees in theabove-mentioned unit.][The Board set aside the election held on August 21, 1963, amongthe employees at Coca Cola Bottling Company of Louisville, invoting unit No. 2.][Text of Direction of Third Election omitted from publication.]